In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Queens County (Golia, J.), dated October 30, 2001, which denied their motion for summary judgment on the issue of liability on their cause of action pursuant to Labor Law § 240 (1).
Ordered that the order is affirmed, with costs.
The Supreme Court correctly found that a question of fact exists as to whether the scaffold provided the injured plaintiff with proper protection (see Alvarez v Prospect Hosp., 68 NY2d 320 [1986]). Accordingly, the plaintiffs’ motion for summary judgment was properly denied. Feuerstein, J.P., Schmidt, Mastro and Rivera, JJ., concur.